J-A04044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.B.,                        IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee



APPEAL OF: J.F., NATURAL FATHER

                                                     No. 1230 WDA 2015


                     Appeal from the Order July 17, 2015
              In the Court of Common Pleas of Lawrence County
                Orphans’ Court at No(s): 20068 OF 2013, OC-A


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 19, 2016

      Appellant, J.F. (“Father”), is the natural father of J.B. who was born in

2008. Father appeals from the order entered on July 17, 2015, granting a

petition for the involuntary termination of his parental rights that was filed

by J.B.’s natural mother (“Mother”). After careful review, we affirm.

      The relevant facts and procedural history of this matter were set forth

by the orphans’ court as follows:

            Before the Court for disposition is a Petition for Involuntary
      Termination of Parental Rights, (hereinafter, the “Petition”),
      whereby [Mother] requests this Court terminate the parental
      rights of [Father] to [J.B.].

            By way of background, the Court will provide a summation
      of the relevant procedural and factual background of these
      proceedings prior to reaching the merits of the Petition. Mother
      currently lives with her son [and daughter, J.B.]. Mother is
      forty-three years old and employed as a mental health specialist
      for Lawrence County Mental Health and Developmental Services.
J-A04044-16


     Mother met Father in 2004, and they dated for six years. During
     the course of their relationship, J.B. was born. Following J.B.’s
     birth, Mother and Father were both actively involved in caring for
     J.B. and ensuring that her daily needs were met. J.B. was almost
     two years old when Mother ended her relationship with Father
     and obtained a Protection from Abuse Order against Father
     dated April 5, 2010. The April 5, 2010 Order included a custody
     provision which provided Mother with primary custody of J.B.,
     but permitted Father to have visitation as agreed between the
     parties.1 Father subsequently initiated a custody action against
     Mother, and following a Custody Conference, Father enjoyed
     partial custody rights every other weekend, provided that he let
     Mother inspect his residence and ensure that it could
     appropriately accommodate the minor child.2
           1
              The April 5, 2010 Protection from Abuse Order
           permitted Father to have contact with Mother via
           telephone to make arrangements for custody visits.
           2
             Prior to the entry of the April 5, 2010 Protection
           from Abuse Order, the parties resided together at
           the Mother’s residence in Bessemer, Pennsylvania.

           Father enjoyed visits with the minor child on May 8, 2010
     and on May 22 through May 23, 2010. This overnight visit on
     May 22, 2010, was Father’s last visit with J.B. because Mother
     learned that the address provided by Father was not his actual
     residence and that Father did not have a permanent address.
     Mother then petitioned for Father’s visits to be supervised at Kids
     in Common. This Court temporarily granted Mother’s request,
     pending a hearing. Prior to the hearing taking place, however,
     Father was found in contempt of court for violating the existing
     Protection from Abuse Order entered against him by Mother.
     Father was sentenced to a period of incarceration, with his
     sentence being suspended, and Father’s periods of partial
     custody were required to be supervised at Kids in Common.

           A second contempt of court was filed by Mother alleging
     that Father again violated the existing Protection from Abuse
     Order; the Court subsequently found Father to be in contempt,
     resentenced Father on the original contempt and extended
     Father’s sentence for the second violation. Father was
     incarcerated from July 16, 2010 through February 11, 2011.
     Three days after Father was released, Father called Mother’s cell

                                    -2-
J-A04044-16


     phone to try to speak with the minor child and arrange for a
     visit. Father was initially charged with harassment, but the
     charge was converted to a Protection from Abuse Violation.
     Father was found in contempt a third time, and he was
     sentenced to a term of incarceration of six months.

            When Father was released on August 28, 2011, he did not
     have contact with the minor child. Father reasoned that he was
     fearful of being in contempt of court if he made any further
     efforts to contact the minor child. Father stated that he did try e-
     mailing the minor child’s maternal grandmother [(“Maternal
     Grandmother”)], but his e-mails were not returned. Father also
     attempted to e-mail Mother’s counsel, who requested that Father
     undergo a psychological evaluation. The majority of Father’s
     subsequent e-mails did not prompt a response by Mother’s
     counsel. In 2011, Mother petitioned the Court to change the
     minor child’s last name by removing Father’s surname from the
     child’s hyphenated last name. Following a hearing, this Court
     denied Mother’s request because the Court believed that Father
     intended to resume his relationship with the minor child.
     However, Mother testified that Father has not seen the minor
     child, sent cards or gifts to the minor child, paid support for the
     minor child or initiated supervised contact with Kids in Common
     since May, 2010. Mother opines that there is not a present bond
     between Father and the minor child because the last contact
     occurred when the child was two years old.

           When asked about her effort to comply with the June 4,
     2010 Order regarding Father’s visitation at Kids in Common,
     Mother stated that she called on two occasions to initiate her
     intake evaluation. The first time, Mother was advised to wait
     because Father was incarcerated. The second time Mother called,
     she scheduled an appointment and subsequently completed her
     intake and paid her costs. Father did not complete an intake
     evaluation or pay for the costs of services.

           The case remained stagna[nt] until June 11, 2013, when
     Father filed a Petition for Contempt and Modification. Following a
     hearing on August 30, 2013, Father’s Petition was dismissed,
     and Mother subsequently requested modification of Father’s
     custody rights. Mother failed to appear at the scheduled
     conference, however, and Mother’s Petition for Modification was
     dismissed. Father then filed a Petition for Modification of Custody
     on October 23, 2013, and thereafter, an Order was entered

                                    -3-
J-A04044-16


     providing Father    with   supervised   visits   and   reunification
     counseling.

           Mother then filed a Petition for Termination of Natural
     Father’s Parental Rights on December 13, 2013. Father
     presented the Court with a Motion to Dismiss Petition for
     Involuntary Termination of Parental Rights, which was granted,
     and Mother’s petition was dismissed without prejudice. On
     February 10, 2014, Mother filed an Amended Petition for
     Involuntary Termination of Parental Rights which was also
     dismissed without prejudice upon motion by Father. On May 8,
     2014, Mother filed a Second Amended Petition for Involuntary
     Termination of Parental Rights, which is presently before the
     Court for a determination. . . .

                                  * * *

           The facts of this case clearly establish that Father faced
     very significant obstacles to exercising custody of the minor
     child. Father was incarcerated from July 16, 2010 through
     August 28, 2011. When Father was released, Father stated that
     he did not try to contact J.B. because he feared doing so would
     result in another violation of the active Protection From Abuse
     Order entered against him by Mother. Father reasoned that he
     did not know what to do to initiate contact with J.B. and that if
     he did he would be incarcerated. Father stated that he did try
     emailing [M]aternal [G]randmother and [M]other’s counsel, but
     these attempts were futile.

          Father additionally testified to the fact that he made
     contact with J.B.’s school to obtain progress reports and weekly
     updates regarding the minor child’s education. . . .

Orphans’ Court Opinion, 7/17/15, at 1-10.

     On July 17, 2015, the orphans’ court granted Mother’s petition and

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1) and

(2). Orphans’ Court Opinion, 7/17/15, at 13. On August 13, 2015, Father

filed a timely appeal and concise statement of errors complained of on




                                   -4-
J-A04044-16


appeal pursuant to Pa.R.A.P. 1925(a)(2).       The orphans’ court filed a

supplemental opinion on September 14, 2015.

     On appeal, Father presents nine issues for this Court’s consideration:

     ISSUE I: WHETHER THE TRIAL COURT ERRED IN FINDING THAT
     THE FATHER’S ACTION CLEARLY EVIDENCED A REFUSAL AND
     FAILURE TO PERFORM PARENTAL DUTIES.

     ISSUE II: WHETHER THE TRIAL COURT ERRED IN FINDING
     THAT THE PETITIONER/MOTHER HAS MET HER BURDEN OF
     ESTABLISHING BY CLEAR AND CONVINCING EVIDENCE THE
     GROUNDS FOR INVOLUNTARY TERMINATION OF PARENTAL
     RIGHTS PURSUANT TO 23 Pa. C.S.A. §2511(a)(1).

     ISSUE III: WHETHER THE TRIAL COURT ERRED IN FINDING
     THAT THE PETITIONER/MOTHER HAS MET HER BURDEN OF
     ESTABLISHING BY CLEAR AND CONVINCING EVIDENCE THE
     GROUNDS FOR INVOLUNTARY TERMINATION OF PARENTAL
     RIGHTS PURSUANT TO 23 Pa. C.S.A. §2511(a)(2).

     ISSUE IV: WHETHER THE TRIAL COURT ERRED IN FINDING
     THAT THE OBSTACLES PRESENTED TO THE FATHER DID NOT
     DEFINITIVELY  PRECLUDE   HIM   FROM MAINTAINING  A
     RELATIONSHIP WITH HIS DAUGHTER.

     ISSUE V: WHETHER OR NOT THE TRIAL COURT ERRED IN
     FAILING TO FIND THAT THE FATHER UTILIZED ALL RESOURCES
     AVAILABLE TO ATTEMPT TO PRESERVE THE PARENT-CHILD
     RELATIONSHIP WITH HIS DAUGHTER.

     ISSUE VI: WHETHER THE TRIAL COURT ERRED IN FINDING
     THAT THE FATHER’S EXPLANATION OF NOT PROVIDING CARDS,
     GIFTS, OR MONETARY SUPPORT OR THAT HE DID NOT CONTACT
     THE CHILD FOR FEAR OF VIOLATING THE PROTECTION FROM
     ABUSE ORDER WAS INSUFFICIENT.

     ISSUE VII: WHETHER THE TRIAL COURT ERRED IN FINDING
     THAT THE FATHER AT ALL TIMES HAD THE ABILITY TO INITIATE
     CONTACT WITH J.B. THROUGH KIDS AT [sic] COMMON.




                                   -5-
J-A04044-16


      ISSUE VIII: WHETHER THE TRIAL COURT ERRED IN FINDING
      THAT THE TERMINATION OF PARENTAL RIGHTS WOULD BEST
      SERVE THE NEEDS AND WELFARE OF THE MINOR CHILD.

      ISSUE IX: WHETHER THE TRIAL COURT ERRED IN FAILING TO
      TAKE INTO CONSIDERATION AS PART OF ITS DECISION IN THIS
      MATTER THE POSITION AND OPINION OF THE GUARDIAN AD
      LITEM APPOINTED BY THE COURT FOR THE MINOR.

Father’s Brief at 6-7.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
      A.3d [567, 572 (Pa. 2011)]. As has been often stated, an abuse
      of discretion does not result merely because the reviewing court
      might have reached a different conclusion.          Id.; see also
      Samuel-Bassett v. Kia Motors America, Inc., [613] Pa.
      [371], 34 A.3d 1, 51 (2011); Christianson v. Ely, 575 Pa. 647,
      654, 838 A.2d 630, 634 (2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re: R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that “[t]he standard of clear and convincing


                                      -6-
J-A04044-16


evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      The termination of parental rights involves a bifurcated analysis,

governed by Section 2511 of the Adoption Act.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the matter sub judice, the orphans’ court terminated Father’s

parental rights under sections 2511(a)(1), (2), and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at
      least six months immediately preceding the filing of the petition
      either has evidenced a settled purpose of relinquishing parental
      claim to a child or has refused or failed to perform parental
      duties.

            (2) The repeated and continued incapacity, abuse, neglect
      or refusal of the parent has caused the child to be without


                                    -7-
J-A04044-16


     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of
     the incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                   * * *

       (b) Other considerations.--The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), and (b).

     This Court may affirm the orphans’ court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).   In re M.T., 101 A.3d 1163, 1179 (Pa. Super. 2014) (en banc).

Because we agree with the orphans’ court decision to terminate Father’s

parental rights pursuant to section 2511(a)(2), we need not address the

other subsections of section 2511(a). See In re N.A.M., 33 A.3d 95, 100

(Pa. Super. 2011) (observing that if we agree with the trial court’s decision

as to termination of parental rights under any subsection of 23 Pa.C.S. §

2511(a), we need not address the remaining subsections).

     In his first issue, Father argues that the orphans’ court erred in finding

that Father’s actions clearly evidenced a refusal and failure to perform

parental duties. We disagree.

                                    -8-
J-A04044-16


      As noted above, from May 22, 2010, through December 13, 2013, the

date that the underlying termination petition was filed, Father had no

contact with J.B. Thus, the last time Father saw J.B. was when she was two

years old; she is now eight years old.      Additionally, Father repeatedly

violated the PFA that Mother secured against him, he did not have a

permanent address, and he failed to avail himself of the visitation

opportunities provided through Kids in Common.

      When Father contacted Kids in Common in 2010, he was informed that

both Mother and he would need to complete an intake assessment.             N.T.,

5/7/15, at 37. Father argues that pursuing visitation through Kids in

Common would have been futile because he would not have been eligible for

visitation until Mother perfected her intake assessment, and she did not

complete it until December 9, 2013. Father’s Brief at 25.        However, after

his initial contact with Kids in Common in 2010, Father did not complete his

intake   assessment   or   endeavor   to compel Mother      to   complete    her

assessment through the orphans’ court. Father chose not to act. He then

waited nearly three years to again contact Kids in Common. N.T., 5/7/15, at

39.

      Mother’s failure to expeditiously complete the assessment in no way

excuses Father’s absence from J.B.’s life or justifies Father’s failure to

pursue visitation.    We are cognizant that Father was incarcerated on

separate occasions at the times in question due to the aforementioned


                                      -9-
J-A04044-16


violations of the PFA, but his efforts, both while incarcerated and while at

liberty, were minimal.     Thus, there was no abuse of discretion in the

orphans’ court’s finding that Father’s actions clearly evidenced a refusal and

failure to perform parental duties.

      With respect to Father’s second issue, which is a challenge to the

orphans’ court’s conclusions under 23 Pa.C.S. § 2511(a)(1), we need not

address it. As we will discuss below, we are satisfied that Father’s parental

rights were properly terminated under 23 Pa.C.S. § 2511(a)(2).               In re

N.A.M.      Therefore, we shall proceed to address Appellant’s third issue

wherein he alleges the orphans’ court erred in finding that termination was

appropriate under section 2511(a)(2).

      Parental rights may be terminated under section 2511(a)(2) if the

following conditions are met: “(1) repeated and continued incapacity, abuse,

neglect or refusal must be shown; (2) such incapacity, abuse, neglect or

refusal must be shown to have caused the child to be without essential

parental care, control or subsistence; and (3) it must be shown that the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.”     In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (citation

omitted).    “[S]ection (a)(2) should not be read to compel courts to ignore a

child’s need for a stable home and strong, continuous parental ties, which

the policy of restraint in state intervention is intended to protect.” Id.




                                      - 10 -
J-A04044-16


     Father again argues that the orphans’ court erred in relying on the fact

that he did not seek visitation through Kids in Common because he would

not have been eligible due to Mother’s failure to complete her intake

assessment. Father’s Brief at 26. Father ignores that we are reviewing his

actions and his conduct. In re L.M., 923 A.2d at 511.    As discussed above,

while it is true Mother did not complete her Kids in Common assessment in

2010 when she and Father first contacted the agency, Father chose not to

compel Mother to remedy the situation.       For nearly three years, Father

exerted no effort in pursuing visitation with J.B. through Kids in Common.

     After discussing Father’s limited attempts at contact with J.B. and the

obstacles he faced, the orphans’ court found that:

     The Court, however, cannot reasonably characterize these
     actions as an attempt to establish contact or maintain a
     relationship with the minor child. The Court believes that
     Father’s actions constitute a passive interest in the child’s
     welfare, but they do not create any level of parental bond which
     could contribute to the minor child’s overall well-being.

            As previously stated, the record establishes that Father
     experienced significant obstacles which substantively interfered
     with his ability to maintain a parental bond with the minor child.
     However, [throughout] the course of these proceedings, Father,
     at all times, had the ability to initiate contact with J.B. through
     Kids in Common and the Courts. The prevailing Custody Order
     consistently provided Father with supervised visits at Kids in
     Common, and on the few occasions that Father did contact Kids
     in Common, his own communication with the counselor was
     belligerent and counterproductive. . . .

            After analyzing the testimony presented, the Court is not
     satisfied that the obstacles presented to Father definitely
     precluded him [from] maintaining a relationship with his
     daughter. Father completely failed to provide the minor child

                                   - 11 -
J-A04044-16


      with any form of support that would have established his
      presence in the minor child’s life. Specifically, since May of 2010,
      Father has not provided J.B. with any cards, gifts or monetary
      support. Father’s assertion that he did not contact the child for
      fear of violating the existing Protection from Abuse Order is
      incredible given the undeniable fact that the minor child was not
      a protected person under the Order and that the Protection from
      Abuse Order provided Father with a suitable alternative to
      maintaining contact. Therefore, the Court finds that Father’s
      actions clearly evidence a refusal and failure to perform parental
      duties.

Orphans’ Court Opinion, 7/17/15, at 10-11.

      After review, we conclude the orphans’ court’s decision was amply

supported by clear and convincing evidence. Father’s continued failure and

refusal to be a parent to J.B. has remained unabated for the majority of

J.B.’s life, and Father’s excuses are unavailing.     Therefore, we discern no

error of law or abuse of discretion in the termination of Father’s parental

rights under 23 Pa.C.S. § 2511(a)(2).

      In Father’s fourth and fifth issues, he asserts that the orphans’ court

erred in finding that the obstacles he faced did not preclude him from

maintaining a relationship with J.B. and that the court erred in finding that

Father failed to utilize all resources available to preserve the parent-child

relationship.   Father’s Brief at 27-31.      For the reasons discussed in our

analysis of Father’s third issue, we conclude his claims of error are meritless.

The orphans’ court’s conclusion that the obstacles Father faced were not a

complete impediment and that Appellant failed to avail himself of all




                                     - 12 -
J-A04044-16


available resources to maintain a bond with J.B. is supported by the record.

Thus, he is entitled to no relief on these issues.

       In his sixth issue, Father avers that the orphans’ court erred in

rejecting Father’s contention that he did not provide cards, gifts, monetary

support, or contact J.B. because he feared violating the PFA. We disagree.

       The orphans’ court found that since May of 2010, Father completely

failed to contact J.B. or provide J.B. with any cards, gifts, or monetary

support.1    Orphans’ Court Opinion, 7/17/15, at 11.           The orphans’ court

concluded Father’s claim that he did not contact J.B. for fear of violating the

PFA was not believable. Id. “[T]he undeniable fact [is] that the minor child

was not a protected person under the Order and that the Protection from

Abuse Order provided Father with a suitable alternative to maintaining

contact.”    Id.    We agree with the orphans’ court and find that Father’s

justification for his absence from J.B.’s life is untenable.

       In his seventh issue on appeal, Father avers that the orphans’ court

erred in finding that he had the ability to initiate contact with J.B. through

Kids in Common. Father’s argument is merely a restatement of his claim we

disposed of above, i.e., pursuing visitation through Kids in Common would
____________________________________________


1
  We observe that sending cards or gifts to a child should not be the
touchstone for maintaining a bond with a child. Other factors, including the
child’s age should be considered in such a situation. An infant, who is
unable to grasp the concept of a greeting card or gift, is unlikely to be
affected positively or negatively by the absence or presence of cards or gifts.




                                          - 13 -
J-A04044-16


have been futile because Mother did not perfect her intake assessment until

2013. As we concluded previously, this claim is without merit, and we need

not address it further.

      In his eighth issue, Father asserts that the orphans’ court erred in

finding that the termination of his parental rights would best serve J.B.’s

needs and welfare.        Father points out that “[a] petition to terminate a

natural parent’s rights filed by one natural parent against the other . . . is

cognizable only if an adoption of the child is foreseeable.” Father’s Brief at

35 (citing In Re: Adoption of L.J.B., 18 A.3d 1098 (Pa. 2011)).

      Here, the proposed adoptive parent is Mother’s stepfather (“Maternal

Stepfather”).   Father argues that Maternal Stepfather’s role will be as a

grandfather to J.B.; Maternal Stepfather will not adopt the role of a parent

and create a “new parent-child relationship.” Id. at 36 (citing Adoption of

L.J.B.).   Father suggests that Maternal Stepfather cannot satisfy the

adoptive parent role because he will maintain his own family in a separate

household and not become a part of Mother and J.B.’s immediate family;

thus, there will not be a “new” parent-child relationship. Id. at 37. We are

constrained to disagree.

      Recently, an en banc panel of our Court decided In re Adoption of

M.R.D., 128 A.3d 1249, 1260 (Pa. Super. 2015), appeal granted, ___ A.3d

___, 19 MAL 2016, 2016 WL 1047869 (Pa. 2016) (filed March 16, 2016).

M.R.D. addressed this discrete issue:


                                      - 14 -
J-A04044-16



            With respect to [f]ather’s contention that the proposed
     adoption will not create a new family unit, we conclude
     “cohabitation” is not the sine qua non of the “new family unit.”2
     See In re Adoption of J.M., [991 A.2d 321, 325 (Pa. Super.
     2010)]. Neither the Adoption Act nor relevant case law defines
     “new family unit” or “new parent-child relationship” for purposes
     of a proposed adoption in the present circumstances. Further,
     this Court has already rejected the inflexible notion that
     cohabitation is absolutely required for a proposed adoption. In
     other words, the fact that [m]other and [m]aternal [g]randfather
     live in separate residences, both of which are family-owned
     residences, does not by itself thwart the proposed adoption plan
     in this case. See id. . . .
          2
             The language “intact family unit” derives from
          those cases involving stepparent adoption where the
          natural parent and the stepparent are divorcing, and
          the stepparent (adoptive nominee) has separated
          from the natural parent and no longer wants to
          adopt.

            As the Orphans’ court did, we also focus on the familial
     relationship [m]aternal [g]randfather established with [the
     c]hildren, instead of the superficial, indefinite externals and
     speculations [f]ather suggests, such as what if [m]other should
     marry, which are nothing more than mere conjecture. The
     primary purpose of the Adoption Act is served by securing [the
     c]hildren in the parent-child relationship as proposed with
     [m]aternal [g]randfather, the adoptive nominee. In re E.M.I.,
     [57 A.3d 1278 (Pa. Super. 2012)]. The record makes clear
     [m]aternal [g]randfather and [the c]hildren already enjoy a
     healthy, deep emotional bond. Maternal [g]randfather serves as
     a de facto father to [the c]hildren. Formal adoption in this case
     will preserve the stability [the c]hildren already know and still
     create a “new” parent-child relationship, because adoption will
     legalize their respective rights and obligations. This legal
     authorization is what establishes the “new” in the existing de
     facto parent-child relationship. Maternal [g]randfather testified
     he both understands and accepts the legal obligations he will
     have as a parent through the proposed adoption. Therefore, [the
     c]hildren will not become “state-created orphans,” as [f]ather
     insinuates. Based upon the foregoing, we hold the Orphans’
     court correctly terminated [f]ather’s parental rights to [the

                                  - 15 -
J-A04044-16


         c]hildren, under the facts and circumstances of this case;
         [m]aternal [g]randfather qualified as a “good cause” candidate
         to adopt [the c]hildren and his proposed adoption of [the
         c]hildren is both legally feasible and realistically foreseeable;
         thus, termination of [f]ather’s parental rights best serves the
         developmental, physical, and emotional needs and welfare of
         [the c]hildren. Accordingly, we affirm.

M.R.D., 128 A.3d at 1265-1266.

         In light of M.R.D., we conclude that Father’s contrary argument in the

instant case is unavailing.       While Maternal Stepfather will maintain a

separate household, he has a bond with J.B., and nothing on this record or

in Father’s argument diminishes Maternal Stepfather’s role in J.B.’s life or his

status as a candidate to adopt J.B.      Maternal Stepfather’s adoption of J.B.

“will preserve the stability [J.B.] already know[s] and still create a ‘new’

parent-child relationship, because adoption will legalize their respective

rights and obligations. This legal authorization is what establishes the “new”

in the existing de facto parent-child relationship.”     M.R.D., 128 A.3d at

1266. Accordingly, we conclude that Father is entitled to no relief on this

issue.

         In his ninth issue, Father asserts that the orphans’ court erred in

failing to consider that J.B.’s guardian ad litem opposed termination of

Father’s parental rights. Father’s claim is belied by the record. The orphans’

court stated:

               The Memorandum and Recommendation of Guardian ad
         Litem filed in this matter ultimately recommends that the
         termination of parental rights not be granted. In making the
         recommendation, the Guardian ad Litem highlights “Although

                                      - 16 -
J-A04044-16


      there exists significant legal issues regarding possible
      termination of Father’s parental rights, the role of the Guardian
      ad litem is merely to recommend what he believes is in the best
      interest of [J.B.].”

            Preliminarily, the Court is unaware of any authority which
      indicates it is definitively bound by the recommendation of the
      Guardian ad Litem. More significantly, the Guardian ad Litem,
      himself, recognizes the legal difficulties Father would need to
      overcome in hopes of not having his parental rights terminated.
      Ultimately, the Court reviewed and considered the Guardian ad
      Litem’s Memorandum and Recommendation prior to issuing the
      Opinion and Order.

Pa.R.A.P. 1925(a) Opinion, 9/14/15, at 12-13.

      The orphans’ court is required to make all credibility determinations

and may believe all, part, or none of the evidence presented. In re J.F.M.,

71 A.3d 989, 992 (Pa. Super. 2013). In his brief on appeal, Father concedes

that there is no authority that requires the orphans’ court to follow the

recommendation of the Guardian ad Litem.          Father’s Brief at 38.   We

conclude contrary to Father’s assertion, that the orphans’ court did consider

the Guardian ad Litem’s position. Moreover, the orphans’ court considered

all other relevant information, as evidenced by its opinions filed on July 17,

2015 and September 14, 2015.         Thus, the orphans’ court’s decision is

supported by the evidence of record. We are not permitted to reweigh the

evidence or substitute our judgment for that of the orphans’ court. In re

J.F.M., 71 A.3d at 996. Father’s claim of error is without merit.

      Finally, because we concluded that the orphans’ court committed no

error of law or abuse of discretion in terminating Father’s parental rights


                                    - 17 -
J-A04044-16


under 23 Pa.C.S. § 2511(a)(2), we must address the orphans’ court’s needs-

and-welfare evaluation under 23 Pa.C.S. § 2511(b).          To this end, our

Supreme Court ruled:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S. § 2511(b). The emotional needs and welfare of the child
     have been properly interpreted to include “[i]ntangibles such as
     love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
     791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
     1993)], this Court held that the determination of the child’s
     “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          In conducting a bonding

analysis, the orphans’ court is not required to use expert testimony. In re

K.H.B., 107 A.3d 175, 180 (Pa. Super. 2014).

     The orphans’ court addressed section 2511(b) as follows:

            The needs and welfare of a minor child are “essential to
     considerations, but bifurcated from, and not relevant to the
     proof of the statutory requirements for termination of parental
     rights.” As previously stated, the uncontroverted evidence
     establishes that Mother has been the sole caregiver for J.B. since
     her birth. Mother has a normal and healthy parent-child
     relationship with J.B. Father’s last visit with J.B. occurred on May
     22, 2010 when J.B. was two years old. Consequently, J.B. does
     not have a current relationship with Father, and Mother testified
     that J.B. would not recognize Father if they met in passing. All of
     J.B.’s emotional and familiar ties are to Mother and to Mother’s
     family.

           Father argues that termination of his parental rights would
     not serve J.B.’s best interests because Mother is proposing that
     her step-father adopt J.B. Father believes that the relationship


                                    - 18 -
J-A04044-16


      J.B. currently enjoys with her maternal grandfather would not
      change, and although it is a strong relationship, there is no
      benefit if maternal grandfather adopts J.B. In considering
      Father’s argument, the Court believes that Mother’s proposed
      adoption does in fact serve J.B.’s best interests because it would
      [preserve] the stability and continuity J.B. presently enjoys while
      fulfilling the legal void created by termination of Father’s
      parental rights. Based upon these findings, the Court concludes
      that terminating Father’s parental rights will best serve the
      needs and welfare of the minor child.

Orphans’ Court Opinion, 7/17/15, at 12-13 (internal citations omitted).

      We find that the orphans’ court amply considered the needs and

welfare of J.B. along with any bond that may exist between Father and J.B.

The orphans’ court considered Mother’s testimony regarding the absence of

a bond between J.B. and Father because the child simply does not know

him. As the trial court’s factual findings are supported by the record, and

the court’s legal conclusions are not the result of an error of law or an abuse

of discretion, we affirm the trial court’s decision with regard to section (b).

Adoption of S.P., 47 A.3d at 826-827.

      For the reasons set forth above, we conclude that Father is entitled to

no relief.   Accordingly, we affirm the order terminating Father’s parental

rights.

      Order affirmed.




                                    - 19 -
J-A04044-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2016




                          - 20 -